Citation Nr: 1810237	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-24 610	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a heart condition, including arrhythmia/irregular heartbeats.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran-Appellant and his spouse


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty (AD) from June 1968 to November 1979.  He had additional, earlier, service in the U.S. Army Reserves - including on active duty for training (ACDUTRA) from September 1964 to March 1965.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  An April 2010 decision denied service connection for bilateral hearing loss and tinnitus; a June 2010 decision denied service connection for a sleep disorder; and a November 2010 decision denied service connection for ischemic heart disease.

In March 2013, as support for these claims, the Veteran and his wife testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.

In March 2015 the Board remanded the claims for service connection for a sleep disorder, bilateral hearing loss and tinnitus since they required further development.  However, the Board instead denied the claim for service connection for ischemic heart disease.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Veterans Court/CAVC), to the extent it had denied the claim for ischemic heart disease.  In an April 2016 Order, the Court vacated the Board's decision denying this claim and remanded it back to the Board for further development and readjudication.

In November 2016 the Board again remanded the claims for a sleep disorder, bilateral hearing loss and tinnitus for still additional development.  The Board also, however, remanded the remaining claim for ischemic heart disease - inclusive of other heart disorders such as arrhythmia or irregular heartbeats - to comply with the Court's Order.  Even more recently, in August 2017, these claims again were remanded for still more development.

Regrettably, for the reasons and bases that will be discussed, yet another remand of these claims is required.  So these claims are again being returned to the Agency of Original Jurisdiction (AOJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Still additional development is needed before the Board can adjudicate or re-adjudicate these claims.

With regards to the sleep-disorder claim, the Board remanded this claim in August 2017 to obtain a supplemental VA medical opinion because a January 2017 VA examiner had again failed to discuss what effect, if any, the Veteran's weight gain during his active service had on his now-claimed sleep apnea.  Notably, a July 1964 Report of Medical Examination showed he weighed 149 pounds.  By the time of his November 1969 separation examination, he weighed 190 pounds.  Additionally, the January 2017 VA examiner had failed to consider the competent statements of the Veteran and his spouse attesting that he snored loudly and stopped breathing while sleeping. 

In a December 2017 addendum opinion, a VA examiner indicated he was unable to state that a 40-pound weight gain during active duty service would be enough to cause or impact sleep apnea during active service.  The examiner explained that, until sleep apnea is diagnosed by a formal sleep study, one is not able to state that the symptoms described by the Veteran and his wife during active duty service are related.  This VA examiner added that a "sleep study has to be done in order to diagnose sleep apnea conclusively."  However, the December 2017 VA examiner's opinion erroneously employs a far stricter standard of "conclusive" evidence of a formal diagnosis of sleep apnea in service.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology). The correct standard in this case is not whether there is conclusive evidence of a formal diagnosis of sleep apnea both presently and in service.  Rather, the question to be answered is whether the evidence for versus against the claim, including concerning this specific notion, is more or less equally balanced, i.e., whether the Veteran's current diagnosis of sleep apnea is "at least as likely as not" related to his active duty service.  As such, another addendum VA opinion is needed to cure this deficiency.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).

With regards to his heart condition claim, the Veteran was afforded a VA heart conditions examination that noted a diagnosis of supraventricular tachycardia status post ablation.  The Board remanded this claim in August 2017 because a January 2017 VA examiner had failed to consider the Veteran's reports of experiencing symptoms of irregular heartbeats not only during his active duty service, but also since service to the present day.  As well, the Board determined that the examiner's opinion was inadequate with respect to the question involving a relationship between the Veteran's supraventricular tachycardia and his exposure to Agent Orange in Vietnam.  

In a December 2017 addendum opinion, a VA examiner indicated he was unable to state that the Veteran's heart palpitations during active duty service represented his supraventricular tachycardia (SVT) because "palpitations are a common complaint usually related to PVCs [presumably, premature ventricular contractions] and until SVT is clinicall[y] demonstrated via ecg or monitor to correlate with these symptoms would be u[n]able to document this relationship."  The VA examiner further stated that SVTs specifically are not a recognized complication of Agent Orange exposure.

That notwithstanding, the December 2017 VA examiner's opinion appears to erroneously employ a far stricter standard requiring a formal diagnosis of SVT in order to establish a relationship between the Veteran's currently-diagnosed condition and his symptoms during active duty service.  However, the examiner does not make clear in his discussion whether he is offering an unfavorable opinion to the Veteran's claim or whether, instead, he is simply concluding that he is unable to offer an opinion on the question presented, i.e., whether it is at least as likely as not the Veteran's currently-diagnosed SVT is related to his active duty service.  Further, the VA examiner provides no medical rationale or supporting discussion for the conclusory assertion that SVT is not a recognized complication of Agent Orange exposure.  Most of the probative value of an opinion comes from its underlying reasoning or rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  As such, another addendum VA opinion also is needed to cure these deficiencies.

Finally, with regards to the hearing loss claim, the Veteran underwent a VA examination in January 2017 and was diagnosed with bilateral sensorineural hearing loss.  The VA examiner concluded that the Veteran's hearing loss was less likely than not caused by or a result of an event in the military service.  In support of this conclusion, the examining audiologist stated that both the Veteran's May 1968 enlistment examination and November 1969 separation examination showed hearing within normal limits.  Therefore, it was more likely that his hearing loss was the result of acoustic trauma after military service.

The Board remanded the Veteran's claim in August 2017 because the December 2016 VA audiologist had provided no explanation for why she concluded the Veteran's hearing loss was likely due to post-service acoustic trauma, especially in light of the Veteran's Board hearing testimony denying any significant post-service noise exposure.  

In December 2017, a VA examiner again concluded that "my original opinion still stands.  It is more likely that [the Veteran's] current hearing loss was related to post service acoustic trauma or other factors."  However, the VA examiner provided no further discussion of what factors could have possibly been the cause of the Veteran's hearing loss.  Further, she provided no discussion explaining why she believed post-service acoustic trauma was the more likely result of the Veteran's hearing loss, especially in light of his lay statements and hearing testimony denying any significant post-service noise exposure.

An opinion based solely on the lack of in-service evidence of hearing loss without any supporting medical principles is insufficient on its own.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). That is to say, if the examiner is surmising that there is no such thing as "delayed-onset" hearing loss, there has to be explanation of why this is so or, at the very least, citation to some competent medical authority supporting this conclusion.  As such, remand is needed for another supplemental VA medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain an opinion in response to a claim of entitlement to service connection, VA must ensure the examination or opinion is adequate, else, notify the Veteran why one cannot or will not be provided).

Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Then forward the claims file, including a complete copy of this additional remand, to the VA compensation examiner that most recently commented on this case in December 2017 (following and as a result of the Board's prior remand) for still more comment on the etiology of the Veteran's obstructive sleep apnea, particularly in terms of its posited relationship or correlation with his military service.  Following further review of the relevant evidence, the examiner must provide more explanatory rationale as to whether the Veteran's sleep apnea, which has been diagnosed, incepted during his active duty military service or is otherwise related or attributable to his service.

After a review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed obstructive sleep apnea is etiologically related to any incident of his active military service.

The opinions provided thus far, both in December 2017, January 2017 and even prior to that in March 2015, on this determinative issue have not included the required level of explanation or rationale.  To wit, in attempting to comment on this determinative issue of causation, the December 2017 VA examiner's opinion erroneously employed a far stricter standard of "conclusive" evidence of a formal diagnosis of sleep apnea in service.  The correct standard in this case is not whether there is conclusive evidence of a formal diagnosis of sleep apnea both presently and in service.  Rather, the question to be answered is whether the evidence for and against the claim is more or less equally balanced, i.e., whether the Veteran's current diagnosis of sleep apnea was "at least as likely as not" related to his active duty service. 

Further, both the March 2015 and January 2017 VA examiners failed to discuss what effect, if any, the Veteran's weight gain during his active service had on his now-claimed sleep apnea.  Notably, a July 1964 Report of Medical Examination showed the Veteran weighed 149 pounds.  By the time of his November 1969 separation examination, the Veteran weighed 190 pounds.  Additionally, the March 2015 VA examiner failed to consider the competent statements of the Veteran and his spouse attesting that he snored loudly and stopped breathing while sleeping. 

If an opinion cannot be rendered without resorting to mere speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  Then forward the claims file, including a complete copy of this additional remand, to the VA compensation examiner that most recently commented on this case in December 2017 (following and as a result of the Board's prior remand) for still more comment on the etiology of the Veteran's hearing loss.  All pertinent medical records should be made available to the VA examiner for review.  If the examiner determines that the requested opinion cannot be provided without an examination, one should be scheduled. 

After a review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed hearing loss is etiologically related to any incident of his active military service, to include the Veteran's reports of in-service noise exposure due to artillery fire.

The examiner should address the Veteran's reports of in-service noise exposure and March 2013 Board hearing testimony in which he specifically denied experiencing post-service acoustic trauma from either his work or any recreational activity. 

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then forward the claims file, including a complete copy of this additional remand, to the VA compensation examiner that most recently commented on this case in December 2017 (following and as a result of the Board's prior remand) for still more comment on the etiology of the Veteran's heart condition.  All pertinent medical records should be made available to the VA examiner for review.  If the examiner determines that the requested opinion cannot be provided without an examination, one should be scheduled. 

After a review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed supraventricular tachycardia status post ablation was etiologically related to any incident of his active military service, to include the Veteran's reports of experiencing heart palpitations both during and after military service, or alternatively, to include as a result of exposure to Agent Orange while in Vietnam. 

A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 
If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why such an opinion cannot be provided.

5.  After conducting any other development deemed necessary, readjudicate these claims.  If any claim remains denied, or is not granted to the Veteran's satisfaction, issue an appropriate Supplemental Statement of the Case (SSOC) and give him and his representative an opportunity to respond to it.  Then return all remaining claims to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

